Citation Nr: 1604279	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  11-04 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for lower back pain and spasms, to include chronic thoracolumbar strain with radiculopathy and degenerative disc disease.

2.  Entitlement to an initial rating in excess of 50 percent for service-connected Post-Traumatic Stress Disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to August 1970 and from February 1976 to May 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Board notes that during the pendency of the appeal for the issues of entitlement to service connection for lower back pain and spasms, to include chronic thoracolumbar strain with radiculopathy and degenerative disc disease and entitlement to service connection for PTSD, a May 2015 rating granted service connection for PTSD at 50 percent.  However, the Veteran filed an NOD in June 2015 as to the issue of a higher initial rating for PTSD, thus this issue is included on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Low Back Disability

The Veteran received a VA examination for his back disability in June 2009.  In this examination report, the examiner opined that the Veteran's back disability was at least as likely as not related to service.  However, the examiner also indicated that at the time of the opinion, the Veteran's claims file had not been reviewed.  An addendum to this report was obtained in July 2009.  The same examiner from the June 2009 examination opined that the Veteran's "current back pain and diagnosis is not at least as likely as not related to the one episode in service without any apparent chronicity or residual effect."  At the time of this opinion, the examiner had access to and reviewed the claims file.  The examiner based the change in opinion on the previous reliance on the Veteran's self-report of his history of back symptoms, but upon reviewing the claims file noted the Veteran's "service medical records . . . do not demonstrate any chronicity in terms of this veteran's back pain."

The Board notes however, that the Veteran has reported that his back pain had resolved in the past with muscle relaxants prescribed by a Dr. Salter who was a private physician.  See April 2008 VA treatment record.  Notably, the July 2009 VA examiner stated "I do not have Dr. Salter's notes which may be helpful in determining how soon after he left active duty in 1977 that he began to have pain in his back."  To date, private treatment records from Dr. Salter have not been associated record.  The Board finds that the case must be remanded to obtain these private treatment records.

PTSD 

A May 2015 rating decision granted service connection for PTSD with an evaluation of 50 percent.  The Veteran filed a notice of disagreement (NOD) in June 2015 as to this initial evaluation.  A statement of the case (SOC) has not been issued, and the appropriate Board action is to remand the PTSD issue to the agency of original jurisdiction for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Upon remand, any unassociated, relevant private and VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran an SOC addressing the issue of entitlement to an initial rating in excess of 50 percent for service-connected PTSD.  Include notification of the need to timely file a substantive appeal to perfect his appeal on this issue.

2.  With all necessary assistance from the Veteran, attempt to obtain any outstanding treatment records regarding the Veteran's back disability to specifically include records from Dr. Salter.  Inform the Veteran that, in lieu of providing releases for VA to obtain these records, he may submit them directly.

3.  Obtain the Veteran's relevant VA treatment records dated from May 2015 and thereafter and associate them with his claims file.

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

